Citation Nr: 1012442	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  08-13 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a right knee 
disorder.

3.  Entitlement to service connection for a left knee 
disorder.

4.  Entitlement to service connection for bilateral hearing 
loss.

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to 
October 1987.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO).

The issues of entitlement to service connection for 
bilateral hearing loss and whether new and material evidence 
has been submitted to reopen a claim of entitlement to 
service connection for a low back disorder are addressed in 
the Remand portion of the decision below and are remanded to 
the RO via the Appeals Management Center, in Washington, DC.


FINDINGS OF FACT

1.  The evidence of record shows that the Veteran's tinnitus 
is related to military service.

2.  The medical evidence of record does not show that the 
Veteran's currently diagnosed left knee disorder is related 
to military service.  

3.  The medical evidence of record does not show that the 
Veteran's currently diagnosed right knee disorder is related 
to military service.  


CONCLUSIONS OF LAW

1.  Tinnitus was incurred in active military service.  38 
U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2009).

2.  A left knee disorder was not incurred in, or aggravated 
by, active military service.  38 U.S.C.A. §§ 1131, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2009).

3.  A right knee disorder was not incurred in, or aggravated 
by, active military service.  38 U.S.C.A. §§ 1131, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2009).  Prior to initial 
adjudication, a letter dated in May 2007 satisfied the duty 
to notify provisions.  See 38 C.F.R. § 3.159(b)(1); Overton 
v. Nicholson, 20 Vet. App. 427 (2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Veteran's service treatment records, VA medical treatment 
records, and indicated private medical records have been 
obtained.

In a January 2010 videoconference hearing before the Board, 
the Veteran stated that there were service treatment records 
dated in 1987 from Clark Air Force Base missing from the 
record.  However, the Veteran's service treatment records 
include multiple medical reports from Clark Air Force Base 
dated as late as September 29, 1987, approximately three 
weeks prior to the Veteran's separation from military 
service.  These reports include complaints of low back and 
right knee symptoms, which are the same disabilities the 
Veteran states he was treated for in the 'missing' medical 
records.  As such, the evidence of record does not indicate 
that any of the Veteran's service treatment records are 
missing from the claims file.

VA examinations sufficient for adjudication purposes were 
provided to the Veteran in connection with his claims.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).  There is no 
indication in the record that additional evidence relevant 
to the issues decided herein is available and not part of 
the claims file.  As there is no indication that any failure 
on the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman, 19 Vet. App. 473.  Further, the purpose 
behind the notice requirement has been satisfied because the 
Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims, to 
include the opportunity to present pertinent evidence.  
Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); 
Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) 
(holding that although VCAA notice errors are presumed 
prejudicial, reversal is not required if VA can demonstrate 
that the error did not affect the essential fairness of the 
adjudication).

Generally, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303(a).  In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 
(1999).

Tinnitus

A September 1985 service audiological examination was 
conducted and pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
0
0
0
LEFT
10
5
5
0
10

In a July 1987 service separation report of medical history, 
the Veteran indicated that he currently or had previously 
experienced hearing loss.  The examiner stated that the 
Veteran had previously received a diagnosis of hearing loss 
but there was no documentation of treatment and the 
Veteran's hearing was normal on examination.  A 
corresponding July 1987 service audiological examination was 
conducted and pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
10
10
15
LEFT
20
15
10
15
15

After separation from military service, a September 2007 
private audiological examination was conducted and pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
50
55
50
45
LEFT
20
30
20
20
20

Speech discrimination testing was 100 percent, bilaterally.  
The examiner reported that the Veteran "states he has 
tinnitus and was exposed to jet noise for 3 years in his 
position as Security Police."

A February 2008 VA audiological examination was conducted 
and pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
10
15
15
LEFT
10
10
10
15
20

Speech discrimination testing was 100 percent, bilaterally.  
The Veteran reported that he experienced a "low pitch 
whining noise" in both ears approximately 2 to 3 times per 
week for a duration of approximately 15 to 20 seconds per 
time, since 1978.  The examiner noted that the Veteran's 
hearing loss was normal on separation from military service 
and during the present examination, and therefore concluded 
that "it is not likely that reported hearing loss or 
tinnitus is related to military service."

The issue on appeal is an unusual one, as the determination 
of whether or not service connection is warranted turns 
almost entirely on the Veteran's lay testimony.  A grant of 
service connection for a disability generally requires 
medical evidence of a current disability and a relationship 
to military service.  Lay testimony is only competent to the 
extent that it is limited to a matter that the witness has 
actually observed and is within the realm of their personal 
knowledge.  See Layno v. Brown, 6 Vet. App. 465, 469-70 
(1994).  Unless the witness is a medical expert, lay 
evidence alone is usually not sufficient to prove medical 
diagnosis and causation.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  Accordingly, medical evidence nearly always trumps 
lay evidence for the purposes of determining diagnosis and 
etiology.

However, the disability of tinnitus poses unique problems.  
Tinnitus is, by definition "a noise in the ears, such as 
ringing, buzzing, roaring, or clicking.  It is usually 
subjective in type."  Dorland's Illustrated Medical 
Dictionary, 1914 (30th ed. 2003).  As noted above, tinnitus 
is "subjective," as its existence is generally determined by 
whether or not the Veteran claims to experience it.  For VA 
purposes, tinnitus has been specifically found to be a 
disorder with symptoms that can be identified through lay 
observation alone.  See Charles v. Principi, 16 Vet. App. 
370 (2002).  If a Veteran reports ringing in his or her 
ears, then a diagnosis of tinnitus is generally applied 
without further examination.  In addition, since the 
diagnosis of tinnitus is so heavily reliant upon lay 
statements, the etiology of the disorder is similarly 
reliant upon them.  The date that a Veteran reports that the 
tinnitus symptoms began is generally accepted as the date 
that the disorder began, without further examination.  
Accordingly, while service connection for tinnitus requires 
a medical diagnosis of tinnitus and a medical nexus relating 
the diagnosis to military service, lay testimony plays an 
unusually important role in these determinations.

This is of crucial importance in the case on appeal.  The 
medical evidence of record shows that the Veteran has a 
current diagnosis of tinnitus.  The dispute is over the 
etiology of the disorder, not its existence.  Service 
connection for tinnitus has been denied on the basis that 
the Veteran's service separation examination did not show 
hearing loss for VA purposes.  This lack of in-service 
medical evidence was the only reason given by the examiner 
for the negative nexus opinion with respect to tinnitus in 
the February 2008 VA audiological examination report.

The Veteran has consistently stated that his tinnitus began 
during military service as a result of military acoustic 
trauma.  In this regard, the evidence of record shows that 
the Veteran served in the Air Force and was exposed to jet 
engine noise on a daily basis for approximately 3.5 years.  
As such, the evidence of record shows that the Veteran was 
exposed to extensive noise during military service.  
Furthermore, the Veteran reports no significant post-service 
noise exposure, and there is no evidence of record which 
contradicts this.  Accordingly, based on the totality of the 
evidence of record, the Board finds the Veteran's lay 
statements that his tinnitus symptoms began during military 
service are credible and therefore, are competent evidence 
as to when his tinnitus began.

The examiner who gave the February 2008 opinion did not 
explain why the veteran's lay statements as to the etiology 
of his tinnitus were erroneous or otherwise contradicted by 
medical evidence.  As the Board has demonstrated that the 
Veteran's lay testimony is credible, the basis for the 
February 2008 opinion is invalid as it did not take this 
credible evidence into account when providing the 
etiological opinion.  Accordingly, the February 2008 medical 
opinion is not competent evidence as to when the Veteran 
first began to experience tinnitus.

As stated above, the Veteran's lay statements are generally 
sufficient for the purposes of determining the diagnosis and 
when tinnitus began.  See Charles v. Principi, 16 Vet. App. 
370 (2002).  While there is no competent medical evidence of 
record that addresses when the Veteran's tinnitus began, his 
statements alone may be considered competent evidence to 
make such a determination.  Id. at 374.  Accordingly, the 
medical evidence of record shows that the Veteran has a 
current diagnosis of tinnitus and the lay evidence of record 
shows that it began in military service.  Applying the 
doctrine of reasonable doubt, the Board finds that the 
Veteran's tinnitus is related to active military service.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, 
service connection for tinnitus is warranted.

Right and Left Knee Disorders

A June 1978 service radiographic report stated that the 
Veteran had struck his right lower leg with a tennis racket.  
On radiographic examination, no significant abnormalities 
were noted.  A September 1985 service medical examination 
found, on physical examination, that the Veteran's lower 
extremities were normal.  On the medical history report in 
the July 1987 examination, the Veteran reported that he did 
not have, and had never had, swollen or painful joints and 
"trick" or locked knee.  On physical examination, the 
Veteran's lower extremities were normal.

In a September 1987 service emergency treatment report, the 
Veteran stated that he had slipped and fallen at work 2 days 
before, striking the inner aspect of his right knee on the 
floor.  He complained of right knee swelling and tenderness.  
On observation, there was a small abrasion at the 
inferomedial right patellar border, with an underlying 
hematoma.  The Veteran had full range of motion, no 
instability, and no signs of inflammation.  On x-ray 
examination of the Veteran's right knee, there was no 
evidence of joint effusion or fracture.  The diagnosis was 
knee abrasion and contusion.

After separation from military service, a September 2007 
letter from a private chiropractor stated that the Veteran 
was examined in September 2007 with complaints of chronic 
bilateral knee pain.  The examiner noted that the Veteran 
had no pre-existing knee injuries on entry into active 
military service.  The Veteran complained of bilateral knee 
pain, which he first started noticing in 1985, and which had 
increased in severity since that time.  The letter stated 
that x-ray examination of both knees showed mild flattening 
of the tibial eminences.  The examiner noted the Veteran's 
September 1987 in-service right knee abrasion and opined 
that "it is just as likely as not that [the Veteran's] 
bilateral knee pain has been caused by his service related 
injuries and activities due to the fact the pain started in 
1985 while he was still in the military and is chronic in 
nature."

A January 2008 VA joints examination report stated that the 
Veteran's service treatment records and private medical 
records had been reviewed.  The Veteran complained of right 
knee pain since 1987 after he fell while carrying a foot 
locker.  He reported that he was treated with an ice pack 
and was off duty for 3 days.  The Veteran also reported 
injuring his knee with a tennis racket in 1977.  He denied 
any post-service knee injuries.  On x-ray examination, the 
Veteran had degenerative joint disease in both knees.  The 
examiner opined that the Veteran's

current painful right knee condition is 
less likely related to the treatment 
received for contusion of right tibia on 
June 11, 1978 and abrasion of right leg 
below the right patella on Sept[ember] 
14, 1987.  These two injuries are minor 
injuries and were treated without any 
complications and the separation 
exam[ination] was negative for any knee 
condition.  More over there is no 
evidence of continuity of right knee 
symptoms after discharge from service.

A November 2008 VA joints examination report stated that the 
Veteran's service treatment records and private medical 
records had been reviewed.  The Veteran reported a history 
of right knee injuries in June 1978, when he struck his knee 
with a tennis racket, and September 1978, when he fell in a 
cafeteria.  After physical examination, the diagnosis was 
mild degenerative joint disease of the right knee.  The 
examiner stated that the Veteran's right knee disability "is 
less likely as not (less than 50/50 probability) caused by 
or a result of injury sustained while in military service."  
The basis given for this opinion was that magnetic resonance 
imaging

of right knee and flat x[-]rays of right 
knee show mild degenerative changes of 
his right knee.  These are age related 
and related to his body habitus (weight 
is 245 pounds).  Again, if related to 
military service injury- this reviewer 
feels that there would be a longer 
history of documentation [of] said knee 
problems rather than the 3 year history 
we have available.

The medical evidence of record does not show that the 
Veteran's currently diagnosed left or right knee disorders 
are related to military service.  While the Veteran had two 
inservice knee injuries, both were regarded as superficial 
and without musculoskeletal symptoms.  There is no medical 
evidence of any left knee symptoms or diagnosis during 
military service.  In addition, there is no post-service 
medical evidence of a right or left knee disorder of any 
kind prior to September 2007, approximately 20 years after 
separation from military service.  See Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) (holding that VA did not err in 
denying service connection when the Veteran failed to 
provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of his 
low back condition).

The only medical evidence of record that relates the 
Veteran's currently diagnosed left and right knee disorders 
to military service is the September 2007 letter from a 
private chiropractor.  However, the entire basis for that 
etiological opinion was that the Veteran's bilateral knee 
"pain started in 1985 while he was still in the military."  
However, on the July 1987 separation report of medical 
history the Veteran specifically denied experiencing swollen 
or painful joints and "trick" or locked knee during military 
service.  In addition, no knee disabilities of any kind were 
noted on examination in September 1985 and July 1987.  
Accordingly, the contemporaneous medical evidence of record 
contradicts the Veteran's report that his knees had been 
painful since 1985.  See Curry v. Brown, 7 Vet. App. 59, 68 
(1994) (noting that contemporaneous evidence has greater 
probative value than history as reported by the Veteran).  
As such, the September 2007 letter from a private 
chiropractor is not competent, as it is based exclusively on 
a reported history which is contradicted by the medical 
evidence of record.  See Black v. Brown, 5 Vet. App. 177 
(1993) (finding that the Board is not bound to accept 
medical opinions based on history supplied by Veteran, where 
history is unsupported or based on inaccurate factual 
premises).  In contrast, the January 2008 and November 2008 
VA joints examination reports both based their etiological 
opinions on the medical evidence of record.  The Veteran's 
statements alone are not sufficient to prove that his 
currently diagnosed left and right knee disorders are 
related to military service.  Espiritu, 2 Vet. App. at 495; 
Grottveit, 5 Vet. App. at 93.  Accordingly, there is no 
competent medical evidence of record which relates the 
Veteran's currently diagnosed left and right knee disorders 
to military service.  As such, service connection for left 
and right knee disorders is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as there is no competent 
medical evidence of record which relates the Veteran's 
currently diagnosed left and right knee disorder to military 
service, the doctrine is not for application.  Gilbert, 1 
Vet. App. 49.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for a left knee disorder is denied.

Service connection for a right knee disorder is denied.


REMAND

The veteran's claim of entitlement to service connection for 
bilateral hearing loss has been denied on the basis that the 
February 2008 VA audiological examination did not find 
hearing loss for VA purposes and that it stated that the 
veteran's hearing loss was not related to military service 
due to a normal hearing loss for VA purposes on July 1987 
service separation examination.  With respect to the first 
issue, there is a large disparity between the puretone 
thresholds found in February 2008 VA audiological 
examination, and the September 2007 private audiological 
examination.  While the former found no hearing loss for VA 
purposes, the latter found significant right ear hearing 
loss and borderline left ear hearing loss.  As the existence 
of a current disability is the cornerstone of a claim for VA 
disability compensation, it is essential that it be 
determined whether the veteran currently has hearing loss 
for VA purposes.  See Degmetich v. Brown, 104 F. 3d 1328 
(1997).  With respect to the second issue, the Court of 
Appeals for Veterans Claims concluded in Hensley v. Brown, 5 
Vet. App. 155 (1993), that even if hearing loss for VA 
purposes is not shown in service or at service separation, 
service connection for hearing loss can still be established 
if medical evidence shows that a current impaired hearing 
disability is actually due to incidents during service.  In 
Hensley, there was an "upward shift" in hearing loss over 
the course of the veteran's service, which is also true in 
the instant case.  Accordingly, a new VA examination must be 
obtained to determine whether the Veteran has a current 
diagnosis of hearing loss for VA purposes, and if so whether 
it is related to military service.

In addition, an unappealed rating decision in November 1994 
denied the Veteran's claim of entitlement to service 
connection for a low back disorder on the basis that the 
Veteran's in-service back complaints were shown to be acute 
and transitory.  The Veteran did not file a notice of 
disagreement after the November 1994 rating decision.  
Therefore, the November 1994 rating decision is final based 
on the evidence then of record.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2009).  A finally decided claim 
will be reopened in the event that new and material evidence 
is presented.  38 U.S.C.A. § 5108 (West 2002).  "New" 
evidence means existing evidence not previously submitted to 
VA.  "Material" evidence means existing evidence that by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to 
be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156 (2009).

The Veteran seeks to reopen the claim of entitlement to 
service connection for a low back disorder.  Without 
deciding whether new and material evidence has been 
submitted, the record indicates that potentially relevant 
records are missing from the Veteran's claims file.  
Specifically, in the January 2010 videoconference hearing 
before the Board, the Veteran testified that he sought 
treatment for his low back disorder at a VA facility in 1994 
and at a private practitioner in 1998.  Medical evidence of 
a low back disorder at those times could be material to the 
Veteran's claim, as the January 2008 and November 2008 VA 
spine examination reports both based their negative 
etiological opinions on a lack of medically documented 
continuity of symptomatology after separation from service.  
As such, an attempt must be made to ensure that any relevant 
records that do exist are associated with the claims file.  
See 38 C.F.R. § 3.159(c) (2009).

Accordingly, the case is remanded for the following actions:

1.	The veteran must be afforded a VA 
examination to ascertain the etiology 
of any hearing loss found.  The claims 
file must be provided to and reviewed 
by the examiner.  All tests or studies 
necessary to make this determination 
must be ordered.  The examiner must 
obtain a detailed history of in-service 
and post-service noise exposure.  All 
testing, to include an audiogram, must 
be performed.  Thereafter, based upon 
review of the service and post-service 
medical records, the examiner must 
provide an opinion as to whether any 
hearing loss found is related to the 
veteran's period of military service.  
The examiner is reminded that VA law 
and regulation does not preclude 
service connection for post-service 
hearing loss where hearing was within 
normal limits at the time of separation 
from service.  A complete rationale for 
all opinions must be provided.  If any 
of the above requested opinions cannot 
be made without resort to speculation, 
the examiner must state this and 
specifically explain why an opinion 
cannot be provided without resort to 
speculation.  The report must be typed.

2.	The RO must attempt to obtain, with any 
necessary authorization from the 
Veteran, copies of all treatment 
records related to the Veteran's low 
back disorder, to specifically include 
the 1994 and 1998 records identified by 
the Veteran in the transcript of the 
January 2010 videoconference hearing 
before the Board.  All attempts to 
secure this evidence must be documented 
in the claims file.  If, after making 
reasonable efforts to obtain these 
records, such records cannot be 
obtained, the Veteran must be notified 
and (a) the specific records that 
cannot be obtained must be identified; 
(b) the efforts that were made to 
obtain those records must be explained; 
(c) any further action to be taken by 
VA with respect to the claims must be 
noted; and (d) the Veteran must be 
notified that he is ultimately 
responsible for providing the evidence.  
The Veteran and his representative must 
then be given an opportunity to 
respond.

3.	After completing the above action, the 
RO must readjudicate the Veteran's 
claim, taking into consideration any 
and all evidence that has been added to 
the record since its last adjudicative 
action.  If the benefit on appeal 
remains denied, the Veteran and his 
representative must be provided a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond.  Thereafter, the case must be 
returned to the Board for appellate 
review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


